Name: Commission Regulation (EEC) No 665/88 of 11 March 1988 laying down detailed rules for imports of olive oil originating in Tunisia
 Type: Regulation
 Subject Matter: processed agricultural produce;  Africa
 Date Published: nan

 Avis juridique important|31988R0665Commission Regulation (EEC) No 665/88 of 11 March 1988 laying down detailed rules for imports of olive oil originating in Tunisia Official Journal L 069 , 15/03/1988 P. 0017 - 0018*****COMMISSION REGULATION (EEC) No 665/88 of 11 March 1988 laying down detailed rules for imports of olive oil originating in Tunisia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3463/87 of 17 November 1987 laying down general rules for imports of olive oil originating in Tunisia (1), and in particular Article 3 thereof, Whereas, pursuant to Articles 1 and 2 of Regulation (EEC) No 3463/87, the rate of imports of olive oil originating in Tunisia should be determined; whereas the present situation and outlook as regards supplies of olive oil to the Community market permits the disposal of the anticipated quantity without any risk of market disruption provided that imports are not concentrated within a short period each year; whereas it should be laid down that import licences may be issued according to a monthly calendar; Whereas provision should be made for rules for the issue of import licences in order to ensure equal access for importers of olive oil to the quota in question; Whereas, pursuant to Article 3 of Regulation (EEC) No 3463/87, provision should be made for the necessary measures to prevent any deflection of trade and in particular to ensure that the levy applicable in the case of third countries is charged if the oil is released for consumption in Spain or Portugal; Whereas the quantity of oil imported from Tunisia must not exceed a given quantity; whereas the tolerance provided for in Article 8 of Commission Regulation (EEC) No 3183/80 of 3 December 1980 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (2), as last amended by Regulation (EEC) No 2082/87 (3), should therefore not be allowed; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION: Article 1 1. Untreated olive oil corresponding to CN codes 1509 10 10 and 1509 10 90, wholly obtained in Tunisia and transported direct from that country to the Community as constituted at 31 December 1985, which qualifies for the special levy provided for in Article 4 of the Additional Protocol to the Cooperation Agreement between the European Economic Community and the Republic of Tunisia may be imported from 1 March of each marketing year. Import licences shall be issued for up to 46 000 tonnes each marketing year. 2. Licences may be issued in accordance with the conditions laid down in this Regulation in respect of up to 5 000 tonnes per month for March, April and October, and 10 000 tonnes per month for May to September. If the quantity authorized for one month is not used entirely during the month in question, the remainder shall be added to the quantity for the following month, but may not be carried over thereafter. Article 2 1. With a view to the application of the special levy referred to in Article 1, importers must submit an import licence application to the competent authorities of the Member States. Such applications must be accompanied by a copy of the purchase contract concluded with the Tunisian exporter. 2. Import licence applications must be submitted on Mondays and Tuesdays of each week. Member States shall notify the Commission every Wednesday of the data in licence applications received. However, no applications may be submitted in November to the following February inclusive. 3. Each week, the Commission shall draw up a total of the quantities for which import licences have been submitted. It shall authorize the Member States to issue licences until the monthly quota is exhausted; where there is a risk of the monthly quota being exhausted, the Commission shall authorize the Member States to issue import licences in proportion to the quantity available. 4. Once the maximum quantity provided for in the Additional Protocol is reached, the Commission shall inform the Member States. 5. For the purposes of this Article, where a week begins in one month and finishes in the following month, it must be considered part of the month in which the Thursday falls. Article 3 Import licences as provided for in Article 2 shall be valid for 60 days from the date of issue but shall not be valid after 31 October each marketing year. However, for the 1987/88 marketing year, licences issued in March shall be valid from 1 April only. The provisions of Commission Regulation (EEC) No 2041/75 (1), as last amended by Regulation (EEC) No 2662/87 (2), shall, in the case of import licences without advance fixing of the levy, be applicable as regards the securities and the period for issuing the licences. Article 4 1. Member States of the Community as constituted at 31 December 1985, in which olive oil originating in Tunisia is released for free circulation in accordance with the conditions laid down in Article 1, shall introduce a system of controls. The latter shall provide, without prejudice to the application of paragraph 2, that in cases where olive oil corresponding to CN codes 1509 10 10 and 1509 10 90 put up in immediate packages of a net capacity of more than five litres or in bulk, is exported to another Member State, the operator must demonstrate to the satisfaction of those Member States that the oil concerned is not of Tunisian origin. 2. Where olive oil has been released for free circulation in accordance with paragraph 1 and is exported to another Member State, the document attesting to the Community status of the product shall bear a reference to the levy collected on release for free circulation and one of the following: - Aceite de oliva importado de TÃ ºnez - Reglamento (CEE) no 3463/87, - Olivenolie indfoert fra Tunesien - Forordning (EOEF) nr. 3463/87, - Olivenoel, eingefuehrt aus Tunesien - Verordnung (EWG) Nr. 3463/87, - ElaiÃ ³lado eisachthÃ ©n apÃ ³ tin TynisÃ ­a - KanonismÃ ³s (EOK) arith 3463/87, - Olive oil imported from Tunisia - Regulation (EEC) No 3463/87, - Huile d'olive importÃ ©e de Tunisie - RÃ ¨glement (CEE) no 3463/87, - Olio d'oliva importato dalla Tunisia - Regolamento (CEE) n. 3463/87, - Olijfolie ingevoerd uit TunesiÃ « - Verordening (EEG) nr. 3463/87, - Azeite importado da TunÃ ­sia - Regulamento (CEE) n º 3463/87. 3. Notwithstanding Article 8 (4) of Regulation (EEC) No 3183/80, the quantity released for free circulation must not exceed that specified in boxes 10 and 11 of the import licence. '0' shall accordingly be entered in box 22 of the said licence. 4. Where olive oil for which the document referred to in pargraph 2, attesting to the Community status of the goods concerned, is released for consumption in Spain or Portugal, an amount equal to the difference between the minimum levy per 100 kilograms applicable on the day the declaration of release for consumption is accepted and the levy collected on release for free circulation in the Community shall be charged in those Member States. Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 March 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 329, 20. 11. 1987, p. 3. (2) OJ No L 338, 13. 12. 1980, p. 1. (3) OJ No L 195, 16. 7. 1987, p. 11. (1) OJ No L 213, 11. 8. 1975, p. 1. (2) OJ No L 252, 3. 9. 1987, p. 6.